     Case 1:19-cr-00182-DAD-BAM Document 92 Filed 09/16/21 Page 1 of 3


 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MEGAN T. HOPKINS, #294141
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorneys for Defendant
 6   MICHAEL STUBER
 7
 8                              IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                       Case No. 1:19-cr-00182-DAD-BAM

12                         Plaintiff,                STIPULATION TO CONTINUE STATUS
                                                     CONFERENCE; AND ORDER
13   vs.
                                                     JUDGE: Hon. Barbara A. McAuliffe
14   MICHAEL STUBER,

15                         Defendants.

16
               IT IS HEREBY STIPULATED by and between the parties hereto through their
17
     respective counsel, that the status conference scheduled for September 29, 2021 at 1:00 p.m. be
18
     continued to October 27, 2021 at 1:00 p.m.
19
               At the Court’s direction, the parties met and conferred regarding the status of defense
20
     counsel’s discovery review, investigation, and preparedness for trial. The parties agree that
21
     additional time is necessary for defense preparation, investigation, and pre-plea negotiations, and
22
     the proposed date of October 27, 2021 will allow sufficient time for the parties to engage in the
23
     tasks set forth above notwithstanding any delays caused by the ongoing COVID-19 public health
24
     crisis.
25
               To date, the government has provided discovery in the form of investigative reports,
26
     photographs, and other video or audio files. Defense counsel continues to communicate with the
27
     government regarding additional specific discovery requests. Additionally, the parties are
28
     engaged in plea negotiations and exchanging information in order to advance negotiations. The
     Case 1:19-cr-00182-DAD-BAM Document 92 Filed 09/16/21 Page 2 of 3


 1   parties will need additional time resolve the case, and do not wish to proceed to trial while plea
 2   negotiations are active and productive.
 3            Based on the foregoing, the parties agree that the ends of justice are served by resetting
 4   the status conference date outweigh the best interest of the public and the defendant in a speedy
 5   trial. Therefore the parties agree that time up to an including October 27, 2021, is excludable
 6   pursuant to 18 U.S.C. § 3161(h)(7)(A), (B)(iv).
 7
 8                                                           Respectfully submitted,
 9                                                           PHILLIP A. TALBERT
                                                             Acting United States Attorney
10
11   DATED: September 15, 2021                               /s/ Laurel Montoya
                                                             LAUREL MONTOYA
12                                                           Assistant United States Attorney
13                                                           Attorney for Plaintiff

14
                                                             HEATHER E. WILLIAMS
15                                                           Federal Defender

16
     DATED: September 15, 2021                               /s/ Megan T. Hopkins
17                                                           MEGAN T. HOPKINS
                                                             REED GRANTHAM
18                                                           Assistant Federal Defender
                                                             Attorneys for Defendant
19                                                           MICHAEL STUBER

20
21
22
23
24
25
26
27
28

      STUBER: Stipulation and                          -2-
      Order to Continue Status Conference
     Case 1:19-cr-00182-DAD-BAM Document 92 Filed 09/16/21 Page 3 of 3


 1                                              ORDER
 2            IT IS SO ORDERED that the status conference currently scheduled for September 22,
 3   2021 at 1:00 p.m. is hereby continued to October 27, 2021 at 1:00 p.m. before Magistrate
 4   Judge Barbara A. McAuliffe. The time period through October 27, 2021 is excluded under the
 5   Speedy Trial Act pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(i) and (iv), as the ends of justice
 6   served by granting the continuance outweigh the best interest of the public and the defendant in a
 7   speedy trial.
 8   IT IS SO ORDERED.
 9
         Dated:        September 16, 2021                    /s/ Barbara   A. McAuliffe            _
10                                                     UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      STUBER: Stipulation and                       -3-
      Order to Continue Status Conference
